AO 472 (Rev. 09/08) Detention Order Pending Trial


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                    Eastern District of North Carolina

                  United States of America                               )
                                v.                                       )
                        Hector Manuel Diaz, Jr.,                         )       Case No.        5:18-CR-204-5-D
                                                                         )
                            Defondant                                    )

                                               DETENTION ORDER PENDING TRIAL

        After conducting a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(t), I conclude that these facts
require that the defendant be detained pending trial.
                                             Part 1-Findings of Fact
   (1) The defendant is charged with an offense described in 18 U.S.C. § 3142(t)(1) and has previously been convicted
          of     D a federal offense         D a state or local offense that would have been a federal offense if federal
               jurisdiction had existed - that is
               D a crime of violence as defined in 18 U.S.C. § 3156(a)(4)or an offense listed in 18 U.S.C. § 2332b(g)(5)
                 for which the prison term is 10 years or more.

               D an offense for which the maximum sentence is death or life imprisonment.
               D an offense for which a maximum prison term of ten years or more is prescribed in

                                                                                                                               *
               D a felony committed after the defendant had been convicted of two or more prior federal offenses
                 described in 18 U.S.C. § 3142(t)(l)(A)-(C), or comparable state or local offenses:

               D any feloriy that is not a crime of violence but involves:
                   D a minor victim
                   D the possession or use of a frrearm. or destructive device or any other dangerous weapon
                   D a failure to register under 18 U.S.C. § 2250
D (2)       The offense described in fmding (1) was committed while the defendant was on release pending trial for a
            federal, state release or local offense.

D (3)       A period of less than five years has elapsed since the               D date of conviction           D the defendant's release
            from prison for the offense described in fmding (1).
D (4)       Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no condition will reasonably assure the
            safety of another person or the community. I further fmd that the defendant has not rebutted this presumption.

                                                         Alternative Findings (A)
X (1)          There is probable cause to believe that the defendant has committed an offense

               X .c.J.Or which a maxnnum
                                    .      .
                                         pnson                           . prescn"bed.m 21 u.s.c.
                                               term of ten years or more IS                        §
                                                                                            (b)( )(A)
                                                                                        841     1



         *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
         (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept 15, 1980 (21 U.S.C. § 955a).                                         Page 1 of 2
AO 472 (Rev. 09/08) Detention Order Pending Trial


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Eastern District ofNorth Carolina


              D under 18 U.S.C. § 924(c).
   (2)      The defendant has not rebutted the presumption established by fmding 1 that no condition will reasonably assure
            the defendant's appearance and the safety of the community.

                                                         Alternative Findings (B)
X (1)        There is a serious risk that the defendant will not appear.
X (2)        There is a serious risk that the defendant will endanger the safety of another person or the community.




                                          Part II- Statement of the Reasons for Detention

     I fmd that the testimony and information submitted at the detention hearing establishes by                          X clearand

convincing evidence           D a preponderance of the evidence that

that the government has met its burden of proof. Defendant is a serious risk of danger to the community and serious risk
of flight. No condition or combination of conditions will reasonably assure the safety of the community or the defendant's
appearance. The court incorporates by reference its discussion in open court on December 4, 2018, of the factors under 18
U.S.C. § 3142(g). The release order ofU.S.M.J. Boyle is REVERSED.




                                               Part ill-Directions Regarding Detention
      The defendant is committed to the custody of the Attorney General or a designated representative for confmement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult privately with defense counsel.
On order of United States Court or on request of an attorney for the Government, the person in charge of the corrections
facility must deliver the defendant to the United States marshal for a court appearance.


Date:            December 4, 2018
                                                                          4                  Judge's Signature

                                                                         James C. Dever III, United States District Judge
                                                                                               Name and Title




         *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
         (21 U.S. C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955a).                                         Page 2 of 2
